Citation Nr: 0905074	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO. 05-11 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania

THE ISSUES


1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left leg 
disability.

3. Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to 
November 1956.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the RO&IC.

In January 2009, the Veteran had a hearing at the RO&IC 
before the Veterans Law Judge whose signature appears at the 
end of this REMAND. A transcript of that hearing has been 
associated with the claims file.


REMAND

A review of the record discloses that there may be 
outstanding evidence which could support the Veteran's 
claims. Therefore, additional development of the record is 
warranted prior to further consideration by the Board.

Unfortunately, the Veteran's military records were destroyed 
in a 1973 fire at the National Personnel Records Center. 
Under such circumstances, VA has a heightened obligation to 
explain findings and conclusions and to resolve all 
reasonable doubt in favor of the Veteran is heightened. 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

During his hearing on appeal, the Veteran testified that he 
had been receiving treatment for his right knee disability at 
the Philadelphia VA Medical Center (MC). He further testified 
that his VA physician had told him that it was possible that 
his right knee disability was the result of a right knee 
injury sustained during basic training. The Veteran's VA 
treatment records have not been requested for association 
with the claims file.

In reviewing the record, the Board also notes that the 
Veteran has not been examined by VA to determine the nature 
and etiology of his right knee disability, left leg 
disability, and back disability.
Because there is a heightened duty explain findings and 
conclusions and to resolve all reasonable doubt in favor of 
the Veteran, the Board finds that a remand is necessary to 
ensure that all efforts have been expended to assist the 
Veteran in the development of his claim. Accordingly, the 
case is REMANDED for the following action:

1. Request that the Veteran provide the 
name and address of all health care 
providers who have treated or examined 
him since service for a right knee 
disability, a left leg disability, and a 
back disability. The Veteran must also 
provide the dates of that treatment or 
examination. 

Such health care providers could include 
those obtained through employers, and 
such examinations could include pre-
employment physical examinations or those 
performed in association with 
applications for insurance. In any event, 
the Veteran should identify the dates of 
his treatment at the Philadelphia VAMC.

When the foregoing actions have been 
completed, request the Veteran's 
treatment/examination records directly 
from each health care provider identified 
by the Veteran. Such records could 
include, but are not limited to, 
discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, doctor's 
notes, nurse's notes, and prescription 
records. Also request that the Veteran 
provide any such records he may have in 
his possession. A failure to respond or a 
negative reply to any request must be 
noted in writing and associated with the 
claims folder. 

If the Veteran's treatment records are 
held by an agency or department of the 
Federal government, efforts to obtain 
such records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b) (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.159(c)(2) 
(2008).

If the requested records are unavailable, 
but are not held by an agency or 
department of the Federal government, 
notify the Veteran in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) 
(West 2002 and Supp. 2008); 38 C.F.R. 
§ 3.159(e) (2008).

2. When the actions in part 1 have been 
completed, schedule the Veteran for an 
orthopedic examination to determine the 
nature and extent of any right knee 
disability, left leg disability, and/or 
back disability found to be present. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If right knee disability, left leg 
disability, and/or back disability is 
diagnosed, the examiner must identify and 
explain the elements supporting each 
diagnosis. For each such disability, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
(50/50 chance); less likely than not 
(less than a 50 percent chance); or more 
likely than not (greater than a 
50 percent chance) that such disability 
is the result of disease or injury 
incurred in or aggravated by service.

If the examiner opines that it is at 
least as likely as not or more likely 
than not that the Veteran's right knee 
disability is related to service, the 
examiner must also render an opinion as 
to whether it is at least as likely as 
not that the Veteran's left leg 
disability and low back disability are 
proximately due to or aggravated by his 
right knee disability. 

An injury or disease will be considered 
to have been aggravated by the right knee 
disability if there is an increase in 
disability due to such disability unless 
there is a finding that the increase in 
disability is due to the natural progress 
of the left leg or back disability. 
Temporary or intermittent flare-ups of a 
particular disability are not sufficient 
to be considered aggravation, unless the 
underlying condition, as contrasted to 
symptoms, is worsened. 

3. When the actions in parts 1 and 2 have 
been completed, undertake any other 
indicated development. Then readjudicate 
the issues of entitlement to service 
connection for right knee disability, 
left leg disability, and back disability. 
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

While the Veteran need take no action, unless he is notified 
to do so, he has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


